Citation Nr: 1716589	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  14-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to October 7, 2013, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, and from January 1970 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted a TDIU and assigned an effective date of October 7, 2013.  

In December 2014, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2015, the Board remanded the claim for additional development.  The Veteran's claim was subsequently denied by the Board in a February 2016 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in November 2016, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand. 

In a November 2016 Order, the Court vacated the Board's February 2016 decision and remanded the matter for readjudication in light of the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the November 2016 Joint Motion, the Veteran's attorney requested that the Veteran be scheduled for a videoconference hearing before a Veterans Law Judge. 

Although the Veteran was provided with a hearing before a Veterans Law Judge in December 2014, the Joint Motion for Remand raised several new arguments that had not been raised during the prior hearing.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that "under section 7107(b), a claimant who received a personal hearing before the Board at an earlier stage of appellate proceedings is entitled to receive, upon request, a Board hearing following this Court's remand of the same claim."  Cook v. Snyder, 28 Vet. App. 330, 346 (2017).

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to schedule the appellant for a videoconference hearing in accordance with her request, and notify the appellant in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


